Reason for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
References Karabinis et al (US 2002/0041575), Regulinski et al (US 2005/0260948), Monte et al (US 2007/0281611) and Tong et al (US 2018/0069621) are cited because they are pertinent to the method and apparatus for communications between the satellite, gateway and non-space based receivers.  However, none of the cited references teaches or suggests a method for communication from a plurality of gateways to a satellite over a set of uplink channels and then from the satellite towards a plurality of non-space-based receiver locations, wherein the satellite transmits towards Earth in a plurality of beams, the method comprising, in combination with other steps, the further arrangements of the steps of, at each of the plurality of gateways: generating weightings, hereinafter referred to as “precoding weightings”, for the inter-beam interference mitigation precoding; and transmitting, from the gateway to the satellite, for each of the set of uplink channels, a signal, hereinafter referred to as “uplink signal”, over the uplink channel; and at the satellite: receiving the uplink signals from the plurality of gateways over uplink channels; for each of the uplink signals, deriving a signal, hereinafter referred to as “downlink signal”, from the uplink signal; and transmitting the downlink signals towards Earth, wherein: a first downlink channel is reused, in different beams among the plurality of beams, by at least two downlink signals derived from uplink signals from a first gateway among the plurality of gateways, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571)272-3018.  The examiner can normally be reached on 9:00 - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth N. Vanderpuye, can be reached at (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DON N VO/Primary Examiner, Art Unit 2636